Citation Nr: 1221294	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-44 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was previously before the Board in February 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012 and a copy of this opinion was sent to the appellant and his representative in April 2012.

The Board notes that in a RO rating decision dated in April 2008 the Veteran was granted entitlement to service connection for generalized anxiety disorder, with simple phobia, and was assigned an initial evaluation of 10 percent disabling, effective July 6, 2007.  The Veteran filed a notice of disagreement with this issue.  Subsequently, in a RO rating decision dated in November 2009 the Veteran was granted an evaluation of 30 percent disabling for generalized anxiety disorder, with simple phobia, effective July 6, 2007.  The Veteran was issued a Statement of the Case regarding this issue on the same date.  The Veteran did not file a substantive appeal regarding this issue and, therefore, the issue of entitlement to an initial evaluation in excess of 30 percent disabling for generalized anxiety disorder, with simple phobia, is not before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder.

Review of the claims file reveals that the August 2008 RO rating decision is based, in part, upon another Veteran's service treatment records that had been misfiled in the Veteran's claims file.  As such, the Board finds that the claim must be remanded for the RO to readjudicate the Veteran's claim without consideration of the misfiled service treatment records.

In addition, the Board notes that the VA medical examination afforded the Veteran in May 2008 references the misfiled service treatment records.  As such, the Board finds this examination to be inadequate.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any skin disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

